DETAILED ACTION
This communication is in response to the RCE (claims) filed on 10/27/2021. 
Application No: 17/142,928
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 40, 42-54, 56-62 and 67-87 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 40 distinguish features are underlined and summarized below:
A system comprising:
emitter devices at plural locations through a store, each emitter device emitting a locating signal distinguishable from locating signals emitted by others of the emitter devices;
a cart equipped with a sensor adapted to receive the locating signals from said emitter devices, to thereby sense position of the cart as it is moved through the store, including a visit to a first store location;
said cart further being equipped with a wireless transceiver for exchanging information with a remote computer;

plural item sensors, including one or more item sensors in said cart, said plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view that is not visible to one camera alone; 
a classifier that employs, data including optical training data collected from known item samples; and
one or more processors with associated memory configured to evaluate a candidate identification hypothesis that a first item in the cart has a first identity,
 based on an ensemble of data including (a) said layout data indicating retail items associated with said first store location, and (b) information from said classifier identifying possible item matches corresponding to information sensed from the first item by said plural item sensors, 
said hypothesis having an associated confidence score, and to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.


The representative claim 59 distinguish features are underlined and summarized below:
A system comprising:
a cart;
a signal emitter carried by the cart, which emits positioning signals from which the cart's track through a store is monitored, including a visit to a first store location;
said cart further being equipped with a wireless transceiver for exchanging information with a remote computer;
a database including layout data that associates different retail items with different respective stock locations in the store, said layout data indicating retail items associated with said first store location;
 plural item sensors, including one or more item sensors in said cart, said plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view that is not visible to one camera alone; 
a classifier that employs data including optical training data collected from known item samples; and
one or more processors with associated memory configured to evaluate a candidate identification hypothesis that a first item in the cart has a first identity,
 based on an ensemble of data including (a) said layout data indicating retail items associated with said first store location, and (b) information from said classifier identifying possible item matches corresponding to information sensed from the first item by said plural item sensors,
 said hypothesis having an associated confidence score, and to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.
 

The representative claim 61 distinguish features are underlined and summarized below:
 A system comprising:
a cart;
plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view that is not visible to one camera alone;
said cart being equipped with multiple sensors, said cart sensors including a first, location sensor adapted to capture information indicating cart location, and a second, item sensor adapted to capture image data from an item placed in the cart at a first store location, the cart further being equipped with a wireless transceiver for exchanging information with a central computer;
a database including layout data that identifies different retail items associated with different respective stock locations in the store, said layout data indicating retail items associated with said first store location;
a processor configured to derive numeric feature vector data from image data captured by said second sensor of the cart, said numeric feature vector data being based on luminance gradient information associated with a location in image data captured by said second sensor of the cart;
a classifier that employs data, including optical training data collected from known item samples; and
a processor configured to perform a Bayesian evaluation of different item identification hypotheses using an ensemble of evidence based on said numeric feature vector data, 
said layout data, and information from said classifier identifying possible item matches corresponding to information sensed by said plural sensors, 
yielding a first confidence score for an identification hypothesis that said item placed in the cart is a first item, and yielding a second confidence score for an identification hypothesis that said item placed in the cart is a second item, and 
to determine from said first and second confidence scores which identification hypothesis about the item placed in the cart is most probably correct.


The representative claim 67 distinguish features are underlined and summarized below:
A system comprising:
emitter devices at plural locations through a store, each emitter device emitting a locating signal distinguishable from locating signals emitted by others of the emitter devices;
a cart equipped with a sensor adapted to receive the locating signals from said emitter devices, to thereby determine position of the cart as it is moved through the store, including a visit to a first store location;
said cart further being equipped with one or more item sensors;
said cart further being equipped with a wireless transceiver for exchanging information with a remote computer;

one or more processors with associated memory configured as a classifier to evaluate a candidate identification hypothesis that a first 3D item in the cart has a first identity, based on an ensemble of data including (a) information sensed from the first 3D item by said one or more cart item sensors, and (b) said layout data indicating retail items associated with said first store location;
wherein said hypothesis has an associated confidence score; and
said one or more processors are further configured to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.


The representative claim 74 distinguish features are underlined and summarized below:
A system comprising:
a cart;
a signal emitter carried by the cart, which emits positioning signals from which the cart's track through a store is monitored, including a visit to a first store location;
said cart further being equipped with a wireless transceiver for exchanging information with a remote computer;
a database including layout data that associates different retail items with different respective stock locations in the store, said layout data indicating retail items associated with said first store location;
plural item sensors, including one or more item sensors in said cart, said plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view; 
classifying means for probabilistically identifying an item; and one or more processors with associated memory configured to evaluate a candidate identification hypothesis that a first item in the cart has a first identity, based on an ensemble of data including (a) said layout data indicating retail items associated with said first store location, and (b) information from said classifying means, 
said hypothesis having an associated confidence score, and to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.


The representative claim 75 distinguish features are underlined and summarized below:
 A method comprising the acts:
monitoring position of a shopping cart or a shopper visiting locations in a store, including a visit to a first store location where a first retail item is placed in the cart;
sensing data using plural sensors, including item sensors in the cart that sense data from said first retail item, the sensed data including image data from a first camera depicting a first view of said first retail item, and image data from a second camera depicting a second view of said first retail item, the first and second views being different and overlapping and depicting imagery that is not visible to one of said first and second cameras alone;
applying data sensed by one or more of the plural sensors from the first retail item to a classifier, the classifier employing data, including optical training data collected from known samples, to identify possible item matches corresponding to said sensed data applied to the classifier;
evaluating a candidate identification hypothesis that the first retail item placed in the cart has a first identity, based on a set of data including (a) information provided from a database of layout data that associates different retail items with different respective stock locations in the store, said provided information indicating retail items associated with said first store location, and (b) information provided from said classifier identifying possible item matches corresponding to said data applied to the classifier, said candidate hypothesis having an associated probabilistic confidence score; and
adding an item with said first identity to a tally associated with the cart or shopper, the probabilistic confidence score associated with said candidate identification hypothesis meeting a criterion.


Applicant's independent claim 40 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 59, 61, 67, 74 and 75 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References
The closest combined references of Goldman, Hannah and Rodriguez teach following:
 	Goldman (US 20140343846 A1) teaches an apparatus that includes (i) an absolute position sensor coupled to a case, the position sensor including a light sensor, and circuitry configured to determine an identifier within a barcode, the individual bars of the barcode being sensed by the light sensor, and (ii) a motion sensor coupled to the case, the motion sensor including a first magnetic field sensor, a code wheel having two or more magnets positioned to rotate in unison with a wheel of the moveable object, and encoder circuitry configured to determine an amount of rotation of the wheel of the moveable object based on an output of the first magnetic field sensor.
 
Hannah (US 20080315540 A1) teaches a vehicle tracking system includes a wheel containing sensor circuitry capable of sensing various types of conditions, such as wheel rotation, wheel vibration caused by skidding, and specific electromagnetic and/or magnetic signals indicative of particular wheel locations. The sensor circuitry is coupled to an RF transceiver, which may but need not be included within the wheel. The wheel may also include a brake mechanism. In one embodiment, the wheels are placed on shopping carts and are used to collect and monitor shopping cart status and location data via a wireless network. The collected data may be used for various purposes, such as locking the wheel of an exiting cart if the customer has not paid, estimating numbers of queued carts, stopping wheel store planning, and providing location-based messaging to customers.
 
Rodriguez (US 20150310601 A1) teaches a system for capturing imagery of retail items supported by a fixture, comprising: at least one camera unit having at least one operative camera to capture imagery of at least a portion of the retail items supported by the fixture; and one or more processors configured to process the captured imagery to discern identifying information associated with the imaged retail items. In one implementation the at least one camera unit comprises a plurality of cameras, wherein a field of view of a first one of the plurality of cameras overlaps with a field of view of a second one of the plurality of camera units. A great variety of other features, claims, combinations and arrangements are also detailed.
. 
 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
plural item sensors, including one or more item sensors in said cart, said plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view that is not visible to one camera alone; 
a classifier that employs data including optical training data collected from known item samples; and 
one or more processors with associated memory configured to evaluate a candidate identification hypothesis that a first item in the cart has a first identity, based on an ensemble of data including (a) said layout data indicating retail items associated with said first store location, and (b) information from said classifier identifying possible item matches corresponding to information sensed from the first item by said plural item sensors, said hypothesis having an associated confidence score, and to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.


Goldman teaches that the individual bars of the barcode being sensed by the light sensor, and a motion sensor coupled to the case; but failed to teach one or more limitations, including, 
plural item sensors, including one or more item sensors in said cart, said plural item sensors including first and second cameras arranged with different viewpoints and overlapping fields of view to capture imagery from a 3D item within said overlapping fields of view that is not visible to one camera alone; 
a classifier that employs data including optical training data collected from known item samples; and 
one or more processors with associated memory configured to evaluate a candidate identification hypothesis that a first item in the cart has a first identity, based on an ensemble of data including (a) said layout data indicating retail items associated with said first store location, and (b) information from said classifier identifying possible item matches corresponding to information sensed from the first item by said plural item sensors, said hypothesis having an associated confidence score, and to add an item with said first identity to a tally associated with the cart due to said confidence score meeting a criterion.


Hannah and Rodriguez alone or in combination failed to cure the deficiency of Goldman.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system of identifying items selected by customers. A confidence score is associated with each of the first and second item selection hypotheses. These confidence scores are refined as sensor data is received, e.g., increasing a confidence score of one hypothesis, and reducing a confidence score of another. Such refining continues until one of the hypotheses becomes a winner, due to an associated confidence score fulfilling a predetermined criterion (e.g., reaching a threshold value), at which time the item can be added to a tally for that individual. The winning item identification hypothesis may identify a barcoded item, without that item's barcode ever having been read by a barcode reader. 
 	Further, the system is a self-learning. A new product is recognized, initially, by an express identifier, such as a watermark or a barcode. Through repeated exposure, the system collects information about image fingerprints, weights, color histograms, temperature, etc., that it associates with such product. Later, the system becomes able to recognize the item even without reference to the original identifier.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645